Title: From Thomas Jefferson to Van Staphorst & Hubbard, 8 May 1800
From: Jefferson, Thomas
To: Van Staphorst & Hubbard



Gentlemen
Philadelphia May. 8. 1800.

I take the liberty, as heretofore, of putting under your cover letters to my friends Genl. Kosciuzko & the Baron de Geismar. the General writes so seldom & so cautiously that I know not where he is. he has so many titles to my affectionate esteem, that I am always anxious to hear of his health and his pursuits. mr Barnes now makes you a remittance for him of 1082. Dollars. I sometime ago paid to mr Ludlow for you 200. Dollars. not having with me a note of the precise amount of the annual interest, I paid a remittance sufficient to cover it.
We have hopes of a speedy accomodation with France, and of the resuming our commerce with that country. it gives us too the hope of a peace with all the world. we want nothing but peace, [reasoning] in our government, and a more vigorous attention to the discharge of our national debt & to the contracting no more, to make us a happy & a prosperous people. the agonies of Europe indeed have not been altogether unfelt here: they kindled for a while the most dissocial passions. I am happy however to see that these are rapidly subsiding, and the public temper & principles returning to their habitual state. it is not improbable that some agitation will be produced by the elections of the ensuing season. but we are so thoroughly obedient to the principle of yeilding to the will of the majority, that the declaration of that will, always produces instantaneous acquiescence & calm. so that we have nothing to fear for the solidity of our government. accept assurances of the constant & sincere esteem & attachment of Gentlemen
Your friend & servt

Th: Jefferson

